                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   XIAOHUA HUANG,                                             No. C 18-06654 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                       ORDER RE PLAINTIFF’S
                                                                                                          JULY 10 LETTER
                                          13   NEPHOS INC.,
                                          14                  Defendant.
                                                                                 /
                                          15
                                          16          The Court has reviewed plaintiff Xiaohua Huang’s “letter to Hon. Judge Alsup and his
                                          17   argument in the hearing on July 3, 2019,” dated July 10, and defendant Nephos Inc.’s response
                                          18   thereto (Dkt. Nos. 56–57). To the extent plaintiff’s “letter” seeks reconsideration of the order
                                          19   granting defendant’s motion to strike and denying plaintiff’s motion for sanctions (Dkt. No.
                                          20   55), the request is DENIED. Plaintiff has not pointed to any new material fact or law since the
                                          21   order was entered or shown the order’s “manifest failure” to consider material facts or
                                          22   dispositive legal arguments. See Civ. L.R. 7-9(b). Instead, plaintiff impermissibly repeats his
                                          23   oral and written arguments previously made, which were considered in the order dated July 9.
                                          24   See Civ. L.R. 7-9(c).
                                          25
                                          26          IT IS SO ORDERED.
                                          27
                                          28   Dated: July 12, 2019.
                                                                                                 WILLIAM ALSUP
                                                                                                 UNITED STATES DISTRICT JUDGE
